Citation Nr: 1426679	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back pain.  

2.  Entitlement to service connection for low back pain, claimed as degenerative disc disease and back injury.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss. 

4.  Entitlement to service connection for a right ear hearing loss disability.

5.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge sitting at the RO in December 2012; a copy of the transcript is of record.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveals a copy of the hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.

The issues of service connection for a low back disability, a right ear hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO denied the Veteran's claim for service connection for low back pain.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the May 1991 rating decision relates to the basis for the prior denial of the claim for service connection for low back pain.  

3.  In a October 1981 rating decision, the RO denied the Veteran's claim for service connection for right ear hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

4.  Evidence received since the October 1981 rating decision relates to the basis for the prior denial of the claim for service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The May 1991 decision that denied the claim for service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the May 1991 decision is new and material and the claim for service connection for low back pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The October 1981 decision that denied the claim for service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

4.  Evidence received since the October 1981 decision is new and material and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  8 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, as the Board is granting the only claims being decided herein, further discussion of the VCAA is unnecessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In October 1981, the RO denied the Veteran's claims for service connection for low back pain and bilateral hearing loss.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In its October 1981 denial, the RO denied the claim for hearing loss on the basis that there was no current hearing loss disability and denied the claimed for low back pain on the basis that the in-service injury was acute and transitory and there was insufficient evidence to establish continuity between the in-service injury and the current disability.  The Board notes that implicit in the denial of the claim for service connection for bilateral hearing loss was a denial for right ear hearing loss.  

The Veteran submitted an application to reopen the claim of service connection for low back pain in January 1991.  By a rating decision dated in May 1991 and issued in June 1991, the RO denied the application to reopen on the basis that the additional evidence submitted did not contain probative material to establish a nexus between the current low back pain and the in-service injury.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The evidence added to the record since the October 1981 decision in regard to the hearing loss and May 1991 decision in regard to the low back pain included the Veteran's lay statements, private and VA treatment records, and VA examination reports.  Specifically, an April 2012 VA audiology examination report established a bilateral hearing loss disability and in December 2012, the Veteran testified that his physician opined that the current back disability was related to his in-service injury.  

Based on the above evidence, the Board finds that new and material evidence has been received to reopen the claims.  This evidence is new in that it was not of record at the time of the October 1981 and May 1991 denials, respectively.  The evidence is also material because it relates to unestablished facts necessary to substantiate the claims, namely, that the Veteran has a current hearing loss disability and low back pain that is related to service.  

In sum, the Board finds that the evidence received since the October 1981 and May 1991 decisions warrant a reopening of the Veteran's claims of service connection for right ear hearing loss and low back pain as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for low back pain is granted.

The application to reopen the claim for service connection for right ear hearing loss is granted.  


REMAND

The Veteran seeks service connection for a right ear hearing loss disability, tinnitus, and low back pain.  

Specifically, the Veteran contends that his tinnitus and right ear hearing loss are caused or aggravated by the service-connected otitis media, chronic, with TM perforation, right ear, to include from the January 1975 right tympanoplasty.  A VA examination was provided in April 2012; however, the VA examiner did not opine as to whether the right ear hearing loss or the tinnitus were caused or aggravated by the January 1975 right tympanoplasty.  As such, an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claimed low back pain, a VA examination was provided in April 2012.  The examiner opined that the Veteran's degenerative disc disease was not related to service because there was no documentation of lumbar vertebral trauma during service.  Although the examiner addressed the in-service low back injury, the examiner did not address the report of medical history that revealed a chiropractor told the Veteran that he had a vertebra that was out of place.  An addendum opinion is therefore necessary that addresses this notation.  See Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA complaint notice for secondary service connection.  

2.  The RO should refer the claims file to a suitably qualified VA examiner for an addendum opinion to determine the likely etiology of the claimed right ear hearing loss and tinnitus.  

The claims file and a copy of this Remand are to be made available to and be reviewed by the examiner.  Based on a review of the record, the examiner is to address the following: 

A)  Is it at least as likely as not (a 50 percent or greater probability) that the claimed right ear hearing loss disability had its onset in service or is otherwise related to an event or incident in service, to include the Veteran's right ear perforation in 1965.  

B)  Is it at least as likely as not ( a 50 percent or greater probability) that the claimed right ear hearing loss was caused or aggravated (permanently worsened) by the service-connected otitis media, chronic, with TM perforation, right ear, to include the January 1975 tympanoplasty.  

C)  Is it at least as likely as not (a 50 percent or greater probability) that the claimed tinnitus was caused or aggravated (permanently worsened) by the service-connected otitis media, chronic, with TM perforation, right ear, to include the January 1975 tympanoplasty.  

The examiner should address the Veteran's lay statements that he noticed ringing in his ears after the January 1975 tympanoplasty.  

A complete rationale for all opinions must be provided.  

2.  The RO should also refer the claims file to a suitably qualified VA examiner for an addendum opinion to determine the likely etiology of the claimed low back disability.  

The claims file and a copy of this Remand are to be made available to and be reviewed by the examiner.  Based on a review of the record, the examiner is to address the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the claimed low back disability had its onset in service or is otherwise related to an event or incident in service, to include the Veteran's in-service back injury in June 1967.  

The examiner should address whether any arthritis of the low back manifested within one year of separation from service (October 1968).  

The examiner is also asked to address the report of medical history that indicates a vertebra was out of place and the reference in the March 1986 industrial commission's decision that attributed a 5% disability to low back injuries sustained prior to 1977.  

A complete rationale for all opinions must be provided.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


